Motion by appellant to vacate order dated September 24, 1962, dismissing his appeal from a judgment of conviction, granted; order vacated; appeal ordered on the calendar for the February Term, beginning January 28, 1963. The appeal will be heard on the original papers and on appellant’s typewritten brief, which should contain a copy of the opinion, if any, rendered by the court below. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.